

117 S2358 IS: Workforce Support and Flexibility Act of 2021
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2358IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Carper (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide flexibility under the Federal Unemployment Compensation program.1.Short titleThis Act may be cited as the Workforce Support and Flexibility Act of 2021.2.Flexibility under the Federal Unemployment Compensation programSection 2104(b)(3)(A) of the CARES Act (15 U.S.C. 9023(b)(3)(A)) is amended—(1)in clause (ii), by striking September 6, 2021 and inserting the date of the enactment of the Workforce Support and Flexibility Act of 2021; and (2)by adding at the end the following:(iii)For weeks of unemployment ending after the date of the enactment of the Workforce Support and Flexibility Act of 2021, and ending on or before September 6, 2021, $300 (or, upon written notice by the State to the Secretary, an amount established by the State that is less than $300 (but not less than $1)..